Citation Nr: 0619034	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-05 580	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal arises from an October 2002 rating decision of 
the Chicago, Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a left knee disability 
that he maintains is the result of an injury sustained while 
playing football in the fall of 1967.

The veteran filed the instant claim of service connection for 
a left knee disability on VA Form 21-526 with the RO in May 
2002.  Question 2a asked the veteran to indicate whether he 
had ever filed a claim with VA.  He checked the "no" box 
indicating that he had never before filed a claim with VA.

The RO adjudicated the claim of entitlement to service 
connection for a left knee disability on a de novo basis.  
This claim was denied by rating decision in October 2002, a 
notice of disagreement was received in November 2002, a 
statement of the case was issued in January 2003, and the 
veteran perfected an appeal to the Board with the submission 
of VA Form 9, appeal to Board of Veterans' Appeals, in 
February 2003.

In January 2004, the claim was remanded from the Board to the 
RO for further development of the evidence.  During the 
pendency of the remand, in March 2005, another claims folder 
was "found" and associated with the claims folder that had 
been created in connection with the veteran's current appeal.  

A review of the additional (or original) claims folder 
indicates that the veteran had filed an earlier claim of 
service connection for a left knee disability in February 
1970.  The original claims folder contains the veteran's 
service medical records from the September 1966 to September 
1968 period of active service as well as other VA and private 
medical records.  The veteran's February 1970 claim of 
service connection for a left knee disability was denied by 
rating decision in February 1971.  The veteran received 
written notice of the February 1971 rating denial by letter 
in March 1971; however, he failed to file a notice of 
disagreement within one year of receipt of the March 1971 
notice and therefore the February 1971 rating denial is 
final.  See 38 C.F.R. § 20.302 (2005).

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's current 
claim is not final, the provisions of 38 C.F.R. § 3.159 
(2005) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  With respect to the duty to notify, VA must 
inform the claimant of information that is necessary to 
substantiate the claim for benefits.  Second, the agency has 
a "duty to assist" a claimant in the development of claims 
for VA benefits.  VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to notify.  

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the Court discussed the specific notice that should be given 
to a claimant who is attempting to reopen a claim that had 
been previously denied.  The specific type of notice under 
Kent has not been provided to the veteran.  

In this case, following receipt of the original claims folder 
in March 2005, the RO failed to readjudicate the veteran's 
claim on the proper adjudicative basis; that is, whether new 
and material evidence has been submitted to reopen a claim of 
service connection for a left knee disability.  As a result, 
the RO did not provide notice to the appellant of the type of 
evidence necessary to substantiate his claim or as to the 
division of responsibilities between the appellant and VA in 
obtaining that evidence.  See Quartuccio and Kent.  In short, 
as the RO has not fulfilled its obligations under the 
implementing regulations regarding this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in granting SSA benefits.  

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  With regard to the claim of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for a left knee disability, 
the RO must review the claims file and 
ensure that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2005), and any other 
applicable legal precedent.  The veteran 
should receive specific notice as to the 
type of evidence necessary to 
substantiate his claim and the division 
of responsibilities between the veteran 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also receive 
specific notice that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found to be insufficient in 
the February 1971 rating denial.  See 
Kent v. Nicholson, No. 04-181 (Vet. App. 
March 31, 2006).  The RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the grant of SSA benefits as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



